Citation Nr: 9931636	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant is entitled to receive Dependency and 
Indemnity Compensation (DIC) or death pension as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  He died on January [redacted], 1993.

In February 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) told the appellant that her claim for 
DIC and death pension was denied.  The appellant disagreed 
with the determination and perfected an appeal.  In September 
1996, the Board of Veterans' Appeals (Board) remanded the 
claim for additional development.  For reasons discussed 
below, the Board's requested development was not 
accomplished.  The Board nevertheless will review the 
appellant's claim based on the evidence of record.


FINDINGS OF FACT

1.  On October 3, 1992, the appellant and veteran were 
ceremoniously married.

2.  On January [redacted], 1993, the veteran died.

3.  By a January 6, 1993, rating action, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.

4.  In February 1993, the appellant filed an application for 
DIC and death pension and that same month, the RO denied the 
claim.  The appellant appealed.

5.  In September 1996, the Board remanded the appellant's 
claim for additional development.

6.  Because the whereabouts of the appellant are unknown, the 
Board's requested development has not been accomplished.

7.  VA has adequately attempted to assist the appellant 
obtain the evidence pertinent to her claim.  

8.  Prior to the veteran's demise, the appellant and he had 
not been married for one year or more, and they were not 
married before the expiration of 15 years after the 
termination of service in which the injury or disease causing 
the veteran's death was incurred or aggravated.  (Prior to 
the veteran's demise, service connection was not in effect 
for any disability and service connection for the cause of 
the veteran's death has not been established.)  Also, there 
were no children born of the marriage, before the marriage, 
or prior to May 8, 1985.  


CONCLUSION OF LAW

The appellant is not eligible to receive DIC or death pension 
benefits as the surviving spouse of the veteran.  38 U.S.C.A. 
§ 1304 (West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 C.F.R. § 3.54(a), (b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts she is entitled to DIC and death 
pension as the surviving spouse of the veteran.  She asserts 
that the veteran and she had lived together in Arizona since 
1981.  She also states that she knew Arizona did not 
recognized common law marriages but the veteran was her 
"whole world."  Since 1986, they presented themselves as 
Mr. and Mrs. and he helped her rear her two children.  
Although they did not ceremoniously marry until 1992, they 
considered themselves as married and others in the community 
considered them as husband and wife.  

In this case, the appellant has submitted evidence that she 
is the lawful spouse of the deceased veteran.  Of record is a 
State of Arizona Marriage License showing that on 
October 3, 1992, they were married.  As such, the minimum 
requirement of Aguilar v. Derwinski, 2 Vet. App. 21, (1991) 
is met.  Id.; Sandoval v. Brown, 7 Vet. App. 7 (1994).  At 
this time, it is noted that in this case, a determination as 
to whether the appellant has submitted a well-grounded claim 
need not be addressed, as the concept of well grounded 
applies to the character of the evidence presented by a 
claimant.  Because there is no dispute as to the evidence but 
only to the legal merit of the claim, the concept of well 
grounded is not applicable.  Sabonis, supra.  

At this time, it is noted that in the September 1996 remand, 
the Board directed the RO to schedule a field examination to 
determine the appellant's state of mind with respect to her 
ostensible marital relationship, including asking the 
appellant whether she knew at that time that she and the 
veteran began cohabiting that common law marriage was not 
valid in Arizona, whether she considered herself to be the 
legal spouse of the veteran, and if so, at what point and on 
what basis.  The Board also directed the RO to provide the 
appellant with the opportunity to submit documentary evidence 
including a signed personal statement pertaining to her 
claim.  Subsequent to the Board's remand, in October 1996, 
the RO requested a field examination.  In November 1996, the 
examiner visited the appellant's last known address in an 
attempt to conduct an interview.  However, it was found that 
the space was vacant and the residential office did not have 
the appellant's forwarding address.  Thereafter, the examiner 
inquired at the United States Post Office.  It was found that 
the appellant had moved and left no forwarding address.  A 
VA-Form 70-3443, Address Information Request, attesting to 
the foregoing is of record.  Consequently, the RO confirmed 
and continued the denial and mailed to the appellant's last 
address of record a supplemental statement of the case 
(SSOC).  It is also noted that on the August 1999 VA-646, the 
appellant's representative noted that they had not heard from 
her since December 1995 and when and if they received a 
current address, they would advise VA.  In September 1999, 
the RO mailed to the appellant notice that her case was being 
transferred to the Board.  The appellant did not respond to 
the October 1998 SSOC or to the September 1999 notification 
letter and not one of the documents was returned to VA.  
Because of the appellant's failure to respond, that 
development was not accomplished.  In light of the foregoing, 
the Board finds that VA has adequately attempted to help the 
appellant obtain evidence pertinent to her claim; thus, no 
additional evidentiary development in this case is warranted.  
The Board will review the appellant's claim based upon the 
evidence of record.  The duty to assist is not always a one-
way street.  If a claimant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she  
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

VA law and regulation provides that a marriage is defined as 
one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A 
surviving spouse who was married to the veteran for one year 
or more prior to the veteran's death qualifies for benefits.  
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.54(a)(1).  The regulation 
also provides if a claimant entered into the marriage and it 
was "invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid if the claimant entered 
into the marriage without the knowledge of the impediment.  
38 C.F.R. § 3.205(c). 

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of Section 3.52, the claimant's signed 
statement that he or she had no knowledge of the impediment 
to the marriage to the veteran will be accepted, in the 
absence of information to the contrary, as proof of that 
fact.  Id.

Proof of marriage is established by a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. 
§ 3.205(a).

If an attempted marriage of a claimant to the veteran is 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported  marriage 
or was born to them before such marriage; (b) the claimant 
entered into the marriage without knowledge of the  
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

A surviving spouse may qualify for pension, compensation, or 
DIC if the marriage to the veteran occurred before or during 
his or her service or, if married to him or her after his or 
her separation from service, before the applicable date 
stated in his section.  Specifically, death pension may be 
paid to a surviving spouse who was married to the veteran: 
(1) one year or more prior to the veteran's death, or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage, or (3) prior to May 8, 
1985.  38 C.F.R. § 3.54(b).

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (i) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or (ii) for 1 year or more, or (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 C.F.R. § 3.54(c)(1).

In order for a surviving spouse to be entitled to benefits 
under Section 1318 of title 38 U.S.C.A., in the same manner 
as if death is service connected, the marriage to the veteran 
shall have been for a period of not less than 1 year 
immediately preceding the date of the veteran's death, or for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  
38 C.F.R. § 3.54(c)(2).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Review of the evidence does not show that the appellant is 
entitled to received DIC or death pension as the surviving 
spouse of the veteran.  Although the evidence consists of a 
State of Arizona Marriage License showing that on October 3, 
1992, the veteran and appellant were married, it does not 
show that the marriage occurred one year or more prior to the 
veteran's death, or that a child was born of the marriage, 
born before the marriage, or born prior to May 8, 1995.  
Thus, entitlement to death pension benefits is not warranted.  
38 C.F.R. § 3.54(b).  In addition to the foregoing, the 
evidence also does not show that the veteran and appellant 
were married before the expiration of 15 years after 
terminating service in which the injury or disease causing 
death was incurred or aggravated.  Prior to the veteran's 
demise, service connection was not in effect for any 
disability and since his demise, service connection for the 
cause of the veteran's death has not been established.  Thus 
entitlement to DIC is not warranted.  38 C.F.R. § 3.54(c).

The record shows that the appellant and veteran ceremoniously 
married on October 3, 1992 and that he died in January 1993.  
The record also shows that on the October 1992 Declaration of 
Status of Dependents, the veteran did not indicate that he 
had children and on the appellant's January 1993 application 
for DIC and death pension benefits, she noted that no child 
was born of the marriage to the veteran.  Further the record 
shows that the veteran was discharged from service in 
December 1971 and that he and the appellant were married in 
October 1992, approximately twenty-one years after separation 
from service.  In addition, service connection is not in 
effect for any disabilities, diseases, or for the cause of 
the veteran's death.

In this case, the Board acknowledges the appellant's 
statements asserting that the veteran and she entered into a 
common law marriage in 1981, many years prior to their 
October 1992 ceremonial marriage.  The Board also 
acknowledges that the State of Arizona does not recognize 
common law marriages.  See Ariz. Rev. Stat. Ann. § 25-111 
(1976).  Nevertheless, VA regulation provides that in the 
absence of information to the contrary, a marriage will be 
deemed valid where the claimant has submitted a signed 
statement that she or he had no knowledge of the impediment 
to the marriage to the veteran, and the surviving spouse has 
submitted proof of marriage in accordance with paragraph (a) 
of section 3.205 and also meets the requirements of Section 
3.52.  38 C.F.R. § 3.205(c).  

As noted above, in this case, a certificate of marriage is of 
record.  Thus, the requirements of 3.205(a) are met.  
Nonetheless, the requirements of Section 3.52 are not met.  
Even when assuming, without conceding, that the appellant and 
veteran had continuously lived together since 1981 and had 
held themselves out as husband and wife throughout this 
entire period, the appellant's claim fails because the 
evidence indicates that she knew that Arizona did not 
recognize common law marriages and thereby, does not show 
that she entered into the marriage without knowledge of the 
impediment.  On substantive appeal in September 1993 the 
appellant stated, "I know Arizona does not have common law 
but [the veteran] was my whole world."  Additionally, the 
record indicates that the veteran did not consider himself 
married to the appellant prior to October 1992.  On the 
October 1992 Improved Pension Eligibility Verification Report 
and Declaration of Status of Dependents report, although the 
veteran acknowledged marrying the appellant that same month, 
he also noted that prior to that time, he was married to 
J.L.S. from 1973 until 1983.  Further an October 13, 1992 
Report of Contact documents that when clarifying his marital 
status, the veteran stated that he was currently married, he 
also stated that when he applied for VA pension his marital 
status was divorced.  In addition to the foregoing evidence, 
the appellant's claim fails because the record is devoid of 
signed statement by the appellant stating that she had no 
knowledge of the impediment to the marriage.  38 C.F.R. 
§ 3.205(c).  As previously, discussed in September 1996, the 
Board provided the appellant with the opportunity to submit 
such pertinent evidence, but the appellant failed to respond.  

Based on the foregoing reasoning and procedural development, 
in this case, the evidence does not show that the appellant 
is eligible to receive DIC or death pension benefits as the 
surviving spouse of the veteran.  Here the requirements of 
38 U.S.C.A. § 1304 and 38 C.F.R. § 3.54(a), (b), and (c) are 
not met.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(a), (b), (c).  
In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  As such, the appellant's claim is denied.



ORDER

The appellant is not entitled to receive DIC or death pension 
as the surviving spouse of the veteran; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

